
	
		III
		111th CONGRESS
		1st Session
		S. RES. 319
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2009
			Mr. Johanns (for
			 himself, Mrs. Lincoln,
			 Mr. Chambliss, Mr. Lugar, Mr.
			 Roberts, Ms. Stabenow,
			 Mr. Isakson, Mr. Nelson of Nebraska, Mrs. Murray, Mr.
			 Kohl, Mr. Baucus,
			 Mr. Pryor, Ms.
			 Klobuchar, Mr. Feingold,
			 Mr. Barrasso, Mr. Leahy, Ms.
			 Collins, Mr. Grassley,
			 Mr. Crapo, Mr.
			 Bennet, and Mrs. Shaheen)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Commemorating 40 years of membership by
		  women in the National FFA Organization and celebrating the achievements and
		  contributions of female members of the National FFA
		  Organization.
	
	
		Whereas the National FFA Organization is a premier student
			 leadership organization with more than 507,000 members in all 50 States, Puerto
			 Rico, and the Virgin Islands;
		Whereas the mission of the National FFA Organization is to
			 make a positive difference in the lives of students by developing their
			 potential for leadership, personal growth, and career success through
			 agricultural education;
		Whereas women were first admitted as members of the
			 National FFA Organization in 1969 at the 42nd Annual National FFA
			 Convention;
		Whereas, by 2009, 41 percent of all members of the
			 National FFA Organization were women, and more than 50 percent of leadership
			 positions in the National FFA Organization were held by women; and
		Whereas female members have made positive contributions to
			 the goals of the National FFA Organization, including proficient agricultural
			 leadership and advocacy, community citizenship, volunteerism, and cooperation:
			 Now, therefore, be it
		
	
		That the Senate congratulates the
			 National FFA Organization for 40 years of membership by women and celebrates
			 the achievements and contributions of female members of the National FFA
			 Organization.
		
